Citation Nr: 0735609	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for 
herniated nucleus pulposus L5-S1.

2. Entitlement to a rating in excess of 20 percent for left 
lower extremity radiculopathy, associated with herniated 
nucleus pulposus L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975 and from November 1978 to September 1985.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at San Antonio, in March 2007; a transcript of the 
hearing is associated with the claims file.  At his hearing, 
the veteran submitted additional evidence consisting of 
private medical records dated in April 2005.  See 38 C.F.R. § 
20.1304 (2007).  The Board notes that the veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.

While his appeal was pending, in a December 2003 rating 
decision, the RO granted service connection for left lower 
extremity radiculopathy, with an evaluation of 20 percent, 
effective September 23, 2002.  This disability was determined 
to be associated with the veteran's service-connected back 
disability and was assigned a separate rating, in accordance 
with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note 2.  However, as this rating is separate and does 
not preclude a higher rating for either musculoskeletal or 
neurological manifestations of the veteran's back disability, 
his rating is still less than the maximum benefit available.  
Therefore, his appeal is still pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In October 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) to afford the veteran his 
requested hearing, and it now returns to the Board for 
appellate review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims

2.  The veteran's herniated nucleus pulposus L5-S1 is 
manifested by subjective complaints of constant left lumbar 
pain at 1 out of 10 on the pain scale at its best, but which 
flares without catalyst activity, and is associated with 
strenuous physical activity, twisting, turning, bending, or 
lifting more than 5 pounds, standing more than 10 minutes, 
sitting more than 5 minutes, walking more than 10 feet, 
getting in and out of the bed or tub or car, descending 
stairs, and lying supine, but not coughing or sneezing; and 
objective evidence of use of a cane in the right hand; left 
antalgic, eggshell gait; straightening of the normal lumbar 
spine; a well-healed 10 cm midline longitudinal surgical scar 
extremely tender to palpation; tenderness to the lightest 
touch over the lumbar skin to the body of the sacrum with an 
increase in discomfort to deep palpation in the left lumbar 
area to the left sciatic notch; and range of motion of 
flexion from 0 to 35 degrees, extension to 0 degrees, lateral 
bending 0-10 degrees bilaterally, and rotation 0-15 degrees 
to the left and 0-10 degrees to the right.; and an MRI 
showing left posterior paracentral and left posterolateral 
herniated disc at L5-S1 surrounded by smaller amounts of 
enhancing scar and resulting in mild to moderate mass effect 
in the left anterior aspect of the thecal sac at L4-L5 
creating moderate central spinal stenosis containing a small 
nonenhancing disc fragment, mild central stenosis at L3-L4 
and bilateral predominant inferior neural foraminal narrowing 
at L4-L5.  

3. Left lower extremity radiculopathy is manifested by 
subjectively described left lower extremity tingling and 
numbness primarily to the L5 distribution with the numbness 
in a stocking pattern being from mid-thigh to toe tip; and 
objectively observed straight leg raising to 15 degrees 
bilaterally and seated straight leg raise to 75 degrees; 
discomfort bilaterally in the lumbar area was noted 
objectively with leg raises, but no radicular symptoms; 
unobtainable Goldthwaite test due to the lumbar 
straightening; unobtainable Patrick test due to guarding; 
negative Lasegue and Hoover tests; motor strength of motion 
of 5/5; trace deep tendon reflexes for patellar tendon 
responses; unobtainable Achilles tendon responses with 
augmentation and distraction; negative Axial road test; and 
positive passive trunk twist test.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for 
herniated nucleus pulposus L5-S1 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293-5295 (2003).

2. The criteria for a rating in excess of 20 percent for left 
lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-
8520 (2007).

3. The criteria for a 10 percent rating, but no higher, for a 
tender 10 cm midline longitudinal surgical scar have been 
met.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in October 2002, 
prior to the initial unfavorable AOJ decision issued in 
December 2003.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to an 
increased rating evaluation, the Board observes that the VCAA 
notice issued in October 2002 informed the veteran of how VA 
would assist him in developing his claim and his and VA's 
obligations in providing such evidence for consideration.  
However, the letter did not notify the veteran of the type of 
evidence necessary to establish an increased rating 
evaluation or request that he submit any relevant evidence in 
his possession to VA

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  Although the 
October 2002 letter did not inform the veteran that he needed 
to submit evidence that his disability had increased in 
severity, in an October 2002 statement the veteran discussed 
ways in which his back pain was becoming more severe; thus 
the Board finds that the veteran had knowledge of the 
evidence necessary to support an increased rating claim.  
Additionally, the letter informed him that further 
information or evidence was needed to support his claims and 
that he was responsible for supporting his claim with 
appropriate evidence.  Therefore, the Board finds that a 
reasonable person could be expected to understand that he 
should submit any relevant evidence during the development of 
the claims.  For these reasons, the Board concludes that the 
failure to provide a fully VCAA compliant notice was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.   In 
May 2006, VA notified the veteran of the type of evidence 
necessary to establish both a disability rating and an 
effective date.  Despite the inadequate timing of the notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
increased rating claims for his back and neurological 
disorders, any questions as to the appropriate effective 
dates to be assigned are rendered moot for those claims.  
With regard to the herein assigned rating for a tender scar, 
assignment of an effective date will be addressed by the RO.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  November 2002 and January 2005 VA 
examination reports and VA and private treatment records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claims. 

Additionally, the veteran was afforded VA examinations in 
November 2002 and January 2005 in order to adjudicate his 
increased rating claims.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
development.  Thus, the Board finds that additional efforts 
to assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.    38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected herniated nucleus pulposus 
L5-S1 and left lower extremity radiculopathy.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that, when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected herniated nucleus pulposus 
L5-S1 is assigned a 40 percent rating evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5295 (2003).  His 
left lower extremity radiculopathy is assigned a 20 percent 
rating pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8599-
8520.  The veteran contends that his symptomology is worse 
than is contemplated under such ratings, and that higher 
ratings should, therefore, be assigned.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice in recent years, 
once just prior to the veteran filing his claim and once 
during the pendency of the veteran's appeal.  The rating 
criteria pertaining to intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  Second, effective September 26, 2003, the rating 
criteria for evaluating all spine disorders were amended.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007).

However, as the veteran's claim was filed subsequent to the 
first amendment and pending at the time of both regulatory 
amendments, he is entitled to the application of the criteria 
most favorable to his claim.  See Diorio v. Nicholson, 20 
Vet. App. 193, 197 (2006), citing Swann v. Brown, 5 Vet. App. 
229, 232 (1993) (recognizing that where law is amended during 
pendency of appellant's claim, the most favorable version 
applies), Rodriguez v. Nicholson, 19 Vet. App. 275, 287 
(2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the rating criteria in effect in October 2002, at the 
time of the veteran's claim, as relevant to the lumbar spine, 
a 100 percent disability rating is warranted for residuals of 
a vertebra fracture with cord involvement, bedridden, or 
requiring long leg braces.  Residuals of a vertebra fracture 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rating is in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  

Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Favorable 
ankylosis of the dorsal (thoracic) spine warrants a 20 
percent disability rating, and unfavorable ankylosis of the 
dorsal spine warrants a 30 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5288 (2002).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).                                                

Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating.  A 
40 percent disability rating is assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002). 

Severe lumbosacral strain with listing of whole spine to 
opposite side, positive                
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion warrants 
a 40 percent rating.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position warrants a 20 percent 
rating.  Lumbosacral strain with characteristic pain on 
motion warrants a 10 percent rating.  Lumbosacral strain is 
assigned a noncompensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

With regard to intervertebral disc syndrome, from September 
23, 2002 to September 26, 2003, intervertebral disc syndrome 
was evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 (the combined rating table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months warrants a rating 
of 10 percent.  Incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months 
warrants a rating of 30 percent.  Incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a rating of 60 percent.  Id.

Note (1): For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.   
                  
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using 
evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.        
                                            
Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, 
whichever method results in a higher evaluation 
for that segment.                              

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2007).

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve, warrants a 10 percent rating.  Moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent rating.  Moderately severe incomplete paralysis 
warrants a 40 percent rating.  Severe paralysis, with marked 
muscular atrophy, warrants a 60 percent rating.  Complete 
paralysis where the foot dangles and drops, there is no 
active movement possible below the knee, and flexion of knee 
is weakened or (very rarely) lost warrants an 80 percent 
rating.  Pertinent to the rating of neurological conditions, 
the term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a, 
Note.  

At his November 2002 VA examination, the veteran had 
subjective complaints of low back pain and weakness of the 
lower extremity in late 2001.  He reported that the low back 
pain caused him to have an antalgic gait, requiring the use 
of a cane in his left hand.  The veteran indicated pain in 
the bilateral posterior thigh, predominantly on the left 
side, numbness to the posterior thigh on the left side, 
tingling sensation to the plantar heel aspect of the left 
foot.    

Upon examination, the veteran indicated he could not heel-
walk secondary to the pulling sensation on the posterior 
aspect of his bilateral thighs which cause pain.  He also 
could not toe-walk secondary to the numbness in the right 
posterior thigh and his low back pain.  The examiner observed 
a 10 cm longitudinal spinous healed scar.  Palpation of the 
lumbar spine was negative for spasm, tender L5-S1, with 
increased muscular tension noted.  Range of motion was very 
protected, with flexion 0 to 35 degrees, extension 0 to 10 
degrees, 0 to 10 degrees bilateral side bending and 
restricted rotation.  An MRI showed left posterior 
paracentral and left posterolateral herniated disc at L5-S1 
surrounded by smaller amounts of enhancing scar and resulting 
in mild to moderate mass effect in the left anterior aspect 
of the thecal sac at L4-L5 creating moderate central spinal 
stenosis containing a small nonenhancing disc fragment, mild 
central stenosis at L3-L4 and bilateral predominant inferior 
neural foraminal narrowing at L4-L5.  

Lower extremity neurological examination revealed sensory 
intact bilaterally, reflex right of 2+, L4-S1 and left of 2+, 
L4.  At S1, the veteran physically restricted motion for 
reflect to occur and was guarding.  Waddell was 1/5.  
Sitting, lying straight leg raise, Hoover test, Patrick test 
were negative.  Goldthwaite's sign for low back pain was 
present.  The examiner indicated he could not distinguish 
true residual radiculopathy hard tract signs due to the 
guarding of the left reflex Achilles.

At the January 2005 VA examination, the veteran presented 
with subjective complaints of constant left lumbar pain at 1 
out of 10 on the pain scale at its best, but which flares 
without catalyst activity, although he associates it with 
strenuous physical activity, twisting, turning, bending, or 
lifting more than 5 pounds, standing more than 10 minutes, or 
sitting more than 5 minutes, walking more than 10 feet, 
getting in and out of the bed or tub or car, but not coughing 
or sneezing.  Additionally, he indicated that ascending more 
than descending stairs aggravates the pain, as well as lying 
supine, which caused difficulty sleeping.  Left lower 
radicular symptoms described included tingling and numbness 
primarily to the L5 distribution with the numbness being from 
mid-thigh to toe tip.  The veteran indicated he had lost an 
entire year from work due to physician prescribed rest and 
that he uses a cane in the right hand.

Objectively, the examiner observed use of a cane in the right 
hand and a left antalgic, eggshell gait, as well as frequent 
moans, groans, and grunts during examination.  Straightening 
of the normal lumbar spine, as well as a well-healed 10 cm 
midline longitudinal surgical scar was noted.  The scar was 
extremely tender to palpation.  Tenderness to the lightest 
touch over the lumbar skin to the body of the sacrum was 
observed with an increase in discomfort to deep palpation in 
the left lumbar area to the left sciatic notch.  Decreased 
sensation to light touch in a stocking pattern from thigh to 
toe tip was noted.  Directed range of motion was flexion to 
65 degrees, extension to 0 degrees, lateral bending 0-15 
degrees bilaterally, and rotation 0-15 to the left and 0-10 
to the right.   
Neurological symptoms included subjectively described left 
lower extremity tingling and numbness primarily to the L5 
distribution (by description) with the numbness being from 
mid-thigh to toe tip.  Supine straight leg raise was to 15 
degrees bilaterally and seated straight leg raise was to 75 
degrees.  Discomfort bilaterally in the lumbar area was noted 
objectively with leg raises, but no radicular symptoms.  
Goldthwaite test was unobtainable due to lumbar 
straightening.  Patrick test was unobtainable due to 
guarding.  Lasegue and Hoover tests were both negative.  

Lower extremity active range of motion was essentially 
intact, although guarded.  Motor strength of motion was 5/5.  
Deep tendon reflexes were trace for patellar tendon responses 
and unobtainable for Achilles tendon responses with 
augmentation and distraction.  Axial road test was negative 
and passive trunk twist test was positive.  The examiner 
diagnosed degenerative disc disease L5-S1 herniated nucleus 
pulposus L5-S1, post laminectomy and disectomy, without 
objective clinical or special study evidence of residual 
lower extremity radiculopathy or spasm.  Additionally, the 
examiner remarked that there was no objective evidence that 
function was further limited by pain, fatigue, weakness, 
incoordination, or lack of endurance, except as already 
noted.  

Both VA examiners diagnosed herniated nucleus pulposus, L5-
S1, post-laminectomy and disectomy L5-S1 (1985), and left 
posterior paracentral and secondary lumbosacral strain.

The Board first considered whether a higher rating is 
warranted under the assigned Diagnostic Code 5293-5295.  38 
C.F.R. § 4.71a (2003).  Under this rating criteria, the 
veteran's back disability has been assigned 40 percent for 
severe lumbosacral strain in association with intervertebral 
disc syndrome.  As there is no evidence of complete ankylosis 
of the spine, with or without other joint involvement, or a 
vertebra fracture requiring a neck brace, the Board concludes 
that a preponderance of the evidence is against a higher 
rating under any of the prior Diagnostic Codes for rating the 
spine.  38 C.F.R. § 4.71, Diagnostic Codes 5285-5295 (2002).

The Board next considered whether a higher rating is 
warranted under the General Formula for Rating the Spine, 
Diagnostic Codes 5235-5243.  38 C.F.R. § 4.71 (2007).  In 
this regard, the Board notes that the medical evidence of 
record indicates that the veteran does not experience 
unfavorable ankylosis of the entire spine or of the entire 
thoracolumbar spine.  Therefore, the Board determines that 
the preponderance of the evidence is against a rating in 
excess of 40 percent for the veteran's disability under the 
General Formula for Rating the Spine.

Additionally, the Board notes that, despite the veteran's 
contention that he has had a year of physician-prescribed 
rest, the record does not reflect any physician prescribed 
rest or diagnosed incapacitating episodes.  Therefore, the 
Board finds that both the previous or current rating criteria 
based on incapacitating episodes due to intervertebral disc 
syndrome are inapplicable to the veteran's disability. 

With regard to the veteran's rating for left lower extremity 
radiculopathy, the Board notes that the veteran's 
symptomology is equivalent to no more than mild and minimal 
radiculopathy, involving motor, but no sensory 
manifestations.  Without moderate or severe symptomology, 
such as constant pain, muscle atrophy, loss of reflexes, 
sensory disturbances, foot drop, or inability to actively 
move the knee, a preponderance of the evidence is against a 
rating in excess of 20 percent for left lower extremity 
radiculopathy. 

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the veteran's back 
disability.  However, the Board finds that the effects of 
pain due to the veteran's service-connected back disability 
do not limit the veteran's functionality more than is 
reasonably contemplated in the 40 percent rating assigned 
under Diagnostic Code 5243 and the 20 percent rating assigned 
under Diagnostic Code 8520.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.     

The Board next gave consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).   The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  In this regard, the Board observes 
that the January 2005 examiner observed that the veteran's 10 
cm midline longitudinal surgical scar was very tender to 
palpation.  Therefore, the Board assigns a separate 10 
percent rating for the tender scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A rating in excess of 10 percent is 
not warranted for a scar not on the head, face, or neck 
unless the scar is deep, causes limitation of motion, and is 
12 cm or greater in length; therefore, a preponderance of the 
evidence is against a rating greater than 10 percent for the 
veteran's scar.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 40 percent for herniated nucleus pulposus L5-S1 
under Diagnostic Code 5242 and a 20 percent rating for left 
lower extremity radiculopathy under Diagnostic Code 8520.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his increased rating 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected herniated nucleus 
pulposus L5-S1 or left lower extremity radiculopathy present 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability does not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).





ORDER

Entitlement to a rating in excess of 40 percent for herniated 
nucleus pulposus L5-S1 is denied.

Entitlement to a rating in excess of 20 percent for left 
lower extremity radiculopathy, associated with herniated 
nucleus pulposus L5-S1 is denied.

Entitlement to a separate rating of 10 percent, but no 
higher, for a tender 10 cm midline longitudinal surgical scar 
is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


